Citation Nr: 0930747	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  03-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for peptic ulcer disease and dumping syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 
1972, including service in the Republic of Vietnam from 
February 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's PTSD service 
connection claim, among other determinations.  This rating 
decision also continued an initial disability evaluation of 
20 percent for the Veteran's service connected dumping 
syndrome that was established in an April 2001 rating 
decision.

The May 2002 notice of disagreement indicated that the 
Veteran objected to the determinations regarding his dumping 
syndrome initial disability rating and his PTSD service 
connection claims only.  Therefore, only these claims are 
before the Board for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2004 Travel Board hearing.  A copy of 
this transcript has been associated with the claims file.

The Board's June 2004 decision remanded this matter for 
additional development and adjudication.

The Veteran's representative made several informal service 
connection claims in the May 2009 Post-Remand Brief, 
including service connection claims for gastroesophageal 
reflux disease (GERD), esophageal ulcers, mal-absorption 
syndrome, irritable bowel syndrome (IBS), and a painful 
abdominal scar.  These claims are made as secondary to the 
Veteran's service-connected dumping syndrome.  As these 
claims have not been initially adjudicated by the RO, the 
Board does not have jurisdiction to decide the matters.  
These claims are referred to the RO for initial development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's June 2004 Remand required the RO/AMC to undertake 
a variety of steps to further develop the Veteran's claims.  
The RO/AMC was to request that the Veteran provide any 
additional specific information regarding his alleged 
stressors, and this information was to be referred to the 
appropriate facility for verification.  Treatment records 
from El Dorado Hospital and St. Joseph's Hospital were to be 
obtained, as well as VA Medical Center (VAMC) treatment 
records.  Psychiatric and gastrointestinal examinations were 
also to be conducted.

While the RO/AMC has completed some of the required 
development, some items have not been completed.  Treatment 
records from El Dorado Hospital have not been requested, nor 
has the Veteran been advised to provide additional specific 
information regarding his alleged stressors.  In addition, 
and as the May 2009 Post-Remand Brief correctly states, the 
Veteran provided the RO/AMC with a new address in March 2007 
and his records were never updated by the RO/AMC.  The 
Veteran therefore has not received a copy of the January 2009 
Supplemental Statement of the Case and has not had an 
appropriate opportunity to respond.

The Board is obligated by law to ensure that the RO/AMC 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the 
RO/AMC is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
This matter must be remanded to the RO/AMC to ensure 
compliance with the Board's June 2004 decision.

The Veteran has submitted some updated VAMC treatment records 
demonstrating continued treatment for his gastrointestinal 
condition and his psychiatric condition, among other 
conditions.  Complete VAMC treatment records dated through 
January 2005 are located in the claims file.  As updated 
treatment records may provide evidence in support of the 
Veteran's claim, they must be obtained.  38 U.S.C.A. § 5103A.

In a September 2001 letter, the Veteran describes some of his 
experiences in Vietnam including an incident in which the Da 
Nang tank refueling station was bombed, and an incident in 
which one of his fellow soldiers was shot in the stomach.  
The Veteran provided the name of this soldier.  Several 
incidents in which the Viet Cong attacked or shelled Da Nang, 
including an incident that occurred on or about May 15, 1966, 
were described in a June 2002 letter.  However, it appears 
that this information was not provided to the U.S. Armed 
Services Center for Unit Records Research (CURR), which is 
now known as now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC), for verification.  This 
information should be provided to JSRRC in an attempt to 
verify the Veteran's purported stressors.

In a May 2006 letter, the Veteran indicates that he has been 
approved for social security benefits due to the poor 
condition of his health.  The actual decision by the Social 
Security Administration (SSA), and the medical records on 
which that decision was based, are not of record. These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained. 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA regulations impose obligations on VA to provide claimants 
with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The Veteran has not received proper VCAA notice under 
Pelegrini and Dingess for his PTSD service connection claim.  
As this claim is being remanded for other reasons, VA will 
have an opportunity to provide such proper notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a VCAA notice letter with regard to 
his PTSD service connection claim.  This 
notice letter should be complaint with 
both Pelegrini and Dingess.

2.  The RO/AMC should verify the Veteran's 
current mailing address and provide him a 
copy of the January 2009 supplemental 
statement of the case.  The Veteran 
provided a new mailing address in a March 
2007 letter.

3.  The RO/AMC should take the necessary 
steps to obtain records of the Veteran's 
treatment at El Dorado Hospital.  The 
Veteran is advised that to obtain these 
records, is necessary for him to provide 
written authorization to VA.  All attempts 
to obtain these records should be 
documented.  If these records are 
unavailable, this should also be 
documented.
4.  The RO/AMC should take the necessary 
steps to obtain the Veteran's updated VAMC 
treatment records.  The claims file 
contains treatment records dated up to 
January 2005.

5.  The RO/AMC should advise the Veteran 
of any additional information that is 
needed in order to request supporting 
evidence of the reported stressors.

6.  The RO/AMC should contact JSRRC or 
other appropriate source and request 
supporting evidence of the claimed 
stressors as provided by the Veteran.   If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
being attacked by Viet Cong at Da Nang 
airbase in May 1966 and being involved in 
an attack that resulted in the wounding of 
"Airman Thorne."

7.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  Any records received should be 
associated with the claims file.

8.  After the development requested above 
has been accomplished, the claims should 
be readjudicated.  If any claim on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

